      Case 1:20-cv-10529-NMG Document 67 Filed 06/29/21 Page 1 of 9



                    United States District Court
                      District of Massachusetts

                                      )
Laurie Pearl,                         )
                                      )
          Plaintiff,                  )
                                      )
          v.                          )
                                      )     Civil Action No.
Clearlink Partners, LLC,              )     20-10529-NMG
                                      )
          Defendant.                  )
                                      )
                                      )
                                      )

                          MEMORANDUM & ORDER
GORTON, J.

     Plaintiff Laurie Pearl (“Pearl” or “plaintiff”) brings this

suit on behalf of herself and others similarly situated against

Clearlink Partners, LLC (“Clearlink” or “defendant”) for

violating the Fair Labor Standards Act (“the FLSA”), 29 U.S.C.

§ 207, by denying overtime compensation and misclassifying some

of its employees as exempt from FLSA protection.        Pending before

the Court is plaintiff’s motion for conditional certification of

the putative class.

I.   Background

     Clearlink is a Georgia-based professional services firm

that provides staffing and consulting services to various

healthcare providers.    It hires Utilization Review Employees

(“UREs”) to provide its clients with “utilization review”,



                                 - 1 -
      Case 1:20-cv-10529-NMG Document 67 Filed 06/29/21 Page 2 of 9



namely, the review of requests for health care against

standardized criteria to determine insurance coverage.

     Pearl worked for Clearlink as a “Fulltime Non-Exempt” URE

between January, 2019, and October, 2019.       Just prior to

starting that position, she received an offer letter stating

that she would receive an hourly wage of $42 and was entitled to

one and one-half times that rate for hours worked in excess of

40 per week, subject to supervisor approval.        Verbally, however,

Pearl contends she was instructed never to report overtime hours

and, if she did, her timesheet would be denied and she would not

be paid.   To comply with those instructions, she reports she

uniformly entered her time worked as 40 hours per week,

regardless of her actual work hours.

     In reality, Pearl asserts that she regularly worked between

10 and 13 hours per day, five days per week, totaling 50 to 60

hours each week.   Those hours, she contends, were necessary to

meet the daily case review quota imposed by Clearlink.         Although

Pearl allegedly notified her supervisor that she was forced to

work overtime to complete her assigned caseload, she maintains

that she was never paid additional compensation.

     Plaintiff submits that she was not the only Clearlink URE

deprived of overtime pay.     Other employees who purportedly

performed non-discretionary utilization review services for

Clearlink were also assigned caseloads compelling overtime hours

                                 - 2 -
       Case 1:20-cv-10529-NMG Document 67 Filed 06/29/21 Page 3 of 9



and were subjected to the same, unwritten policy prohibiting

them from reporting those hours.       As a result, according to the

Complaint, just as was plaintiff, those UREs were forced to work

“off the clock” without compensation, in violation of the FLSA.

II.   Motion for Conditional Certification

      On May 3, 2021, plaintiff moved to “conditionally” certify

a proposed class and for a Court Order of notice to putative

class members.    The putative class includes approximately 30

employees consisting of:

      [a]ll individuals who worked for Clearlink providing
      utilization review services (“Utilization Review Employees”
      or “UREs”) in the United States between [June 29, 2018,]
      and the present who were not paid overtime.

In support of her motion, plaintiff offers affidavits of former

Clearlink UREs detailing their daily duties and stating, inter

alia, that they 1) were told not to report work in excess of 40

hours per week, 2) had informed their supervisors that they were

routinely working overtime to complete their assigned caseloads

but 3) were never paid overtime compensation.

      In addition to challenging the merits of plaintiff’s claim

prematurely, Clearlink opposes the motion for conditional

certification and argues that 1) the employees in the putative

class are not “similarly situated” with the named plaintiff

because the putative class members have varying job titles,

duties, training, exemption statuses and compensation


                                  - 3 -
      Case 1:20-cv-10529-NMG Document 67 Filed 06/29/21 Page 4 of 9



arrangements, 2) collective treatment of this case would be

inefficient as a result of the individualized determinations

required by the claims raised herein and 3) there is no credible

evidence that putative class members are interested in joining

the suit.

          A. Legal Standard

     The FLSA requires that non-exempt employees be compensated

for time worked in excess of 40 hours per week at a minimum rate

of one and one-half times their regular rate of pay. 29 U.S.C.

§ 207(a)(1).    Employees are exempt from that requirement,

however, if they are “employed in a bona fide executive,

administrative or professional capacity”. 28 U.S.C. § 213(a)(1).

     If an individual employee believes that his or her employer

has violated the FLSA, the employee is entitled to bring an

action against that employer on behalf of the individual and

other “similarly situated” employees pursuant to section 216(b)

of the FLSA.    Such actions are permitted “to serve the interest

of judicial economy and to aid in the vindication of plaintiffs’

rights”. Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165, 170

(1989).

     To bring a collective action, the plaintiff must be

“similarly situated” to the putative class members. Id.         To

determine whether that is the case, the Court follows a two-

tiered approach. Kane v. Gage Merch. Servs., Inc., 138 F. Supp.

                                 - 4 -
      Case 1:20-cv-10529-NMG Document 67 Filed 06/29/21 Page 5 of 9



2d 212, 214 (D. Mass. 2001).     First, at the “notice stage”, the

Court relies upon the initial pleadings and affidavits to

determine, under a “fairly lenient standard”, whether the

putative class members “were subject to a single decision,

policy, or plan that violated the law”. See id.        Second, upon

the close of discovery and a motion from an employer, the Court

considers whether de-certification is warranted. See id.

       B. Application

     In this case, we are at the first stage and the Court must

determine whether members of the putative class are “similarly

situated”.   Although that determination is made using a fairly

lenient standard, the standard is not “invisible”. See Houston

v. URS Corp., 591 F. Supp 2d 827, 831 (E.D. Va. 2008) (citations

omitted).    Rather, “as a matter of sound case management” and to

avoid “a frivolous fishing expedition at the employer’s

expense”, courts should generally require the party moving for

conditional certification to make

     a preliminary factual showing that there actually exists a
     similarly situated group of potential plaintiffs.

Melendez Cintron v. Hershey Puerto Rico, Inc., 363 F Supp. 2d

10, 18 (D.PR. 2005).    At a minimum, the plaintiff must

“put forth some evidence that the legal claims and factual

characteristics of the class in [the] case are similar”.




                                 - 5 -
      Case 1:20-cv-10529-NMG Document 67 Filed 06/29/21 Page 6 of 9



Trezvant v. Fidelity Emp’r Servs. Corp., 434 F. Supp. 2d 40, 44

(D. Mass. 2006).

     The Court concludes that plaintiff has met her burden under

the lenient standard for conditional certification.         Although

members of the putative class had varying job titles while

working for Clearlink, plaintiff has adequately alleged that

their actual job descriptions and duties were similar in that

each position apparently involved the non-discretionary review

of requests for health care against standardized criteria to

determine insurance coverage. See Clark v. Cetene Corp., No. 12-

cv-174, 2013 WL 12108138, at *3 (W.D. Tex. May 8, 2013) (“It

would be a truly remarkable unpaid-overtime case in which every

employee worked identical hours performing identical tasks.”).

Furthermore, the record indicates that the putative class

members received similar training and directives from

management, were each assigned daily case quotas and were all

required to record their time on an hourly basis. See Litz v.

Saint Consulting Group, Inc., No. 11-cv-10693, 2012 WL 549057,

at *2 (D. Mass. Feb. 17, 2012) (certifying conditionally a class

of employees who had “the same general job description and

duties, ha[d] similar terms of employment, record[ed] and

bill[ed] their time on an hourly basis, and receive[d] similar

training and directives from management”).




                                 - 6 -
        Case 1:20-cv-10529-NMG Document 67 Filed 06/29/21 Page 7 of 9



     More importantly, plaintiff has made a preliminary factual

showing that, regardless of job title or exemption status, all

putative class members were subjected to a common, unwritten

policy of Clearlink that denied them overtime compensation. See

Davis v. Footbridge Eng’g Servs., LLC, No. 09-cv-11133, 2010

U.S. Dist. LEXIS 106523, at *2 (D. Mass. Oct. 5, 2010) (allowing

conditional certification because plaintiff “adequately alleged

that she and her potential class members performed similar

functions and were subject to similar policies”).          That policy,

according to plaintiff, required all UREs uniformly to enter on

their timesheets 40 hours of work each week, even though their

assigned caseloads regularly compelled them to work more than

that.   As a result, the putative class members routinely worked

“off the clock” and never received overtime payment.

     Although some of the putative class members were salaried

and classified by Clearlink as “exempt”, unlike plaintiff, the

Court finds Pearl’s argument well-taken that those UREs may

nonetheless be deemed similarly situated to her because they

allegedly performed similar, non-exempt work in excess of 40

hours per week but were denied additional pay due to the same,

unwritten company policy prohibiting employees from reporting

overtime hours. See Ruggles v. WellPoint, Inc., 591 F. Supp. 2d

150 (N.D.N.Y. 2008) (certifying conditionally a class of

employees, some of whom were salaried while others were paid

                                   - 7 -
      Case 1:20-cv-10529-NMG Document 67 Filed 06/29/21 Page 8 of 9



hourly).   Regardless of exemption status, all UREs were thus

victims of the same alleged scheme of Clearlink to deprive them

of overtime compensation.     In any event, defendant’s arguments

with respect to the dissimilarity between job duties and

exemption status are more appropriately evaluated at the second

stage of certification which applies a stricter standard to

determine whether the opt-in members are sufficiently situated.

See Spack v. Trans World Entm’t Corp., No. 17-cv-1335, 2019 U.S.

Dist. LEXIS 6932, at *14–17 (N.D.N.Y. Jan. 15, 2019) (“[A]ny

concerns regarding an individualized analysis between the two

classes of employees [(i.e. exempt versus non-exempt) can be

addressed at the second stage of the analysis.”).

     Finally, given that one class member has already opted into

this case and multiple other former UREs have submitted

affidavits in support of plaintiff’s motion, the Court is

satisfied that there exist putative class members who are

interested in joining this suit.      Thus, at least at the notice

stage, proceeding as a collective action in this case will serve

the interest of judicial economy. See Hoffman-La Roche, 493 U.S.

at 170 (“The judicial system benefits by efficient resolution in

one proceeding of common issues of law and fact . . .”).          The

Court will, therefore, allow plaintiff’s motion for conditional

class certification, subject to reconsideration at the close of

discovery.

                                 - 8 -
      Case 1:20-cv-10529-NMG Document 67 Filed 06/29/21 Page 9 of 9



                                 ORDER

     For the foregoing reasons, plaintiff’s motion for

conditional class certification (Docket No. 56) is ALLOWED.           The

class of potential opt-in plaintiffs entitled to notice is

defined as:

     [a]ll individuals who worked for Clearlink providing
     utilization review services (“Utilization Review Employees”
     or “UREs”) in the United States between June 29, 2018, and
     the present who were not paid overtime.

     The Court further directs the parties to confer with each

other with respect to the proposed notice which is attached as

plaintiff’s Exhibit 14, see Docket No. 56-14, and report back to

the Court within fourteen (14) days of this Order.

So ordered.

                                         /s/ Nathaniel M. Gorton
                                         Nathaniel M. Gorton
                                         United States District Judge

Dated June 29, 2021




                                 - 9 -
